Citation Nr: 1137620	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left leg, as secondary to service-connected varicose veins of the left leg.

2.  Entitlement to a disability rating in excess of 40 percent for varicose veins of the left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to April 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The issue of entitlement to service connection for peripheral neuropathy of the left leg, as secondary to service-connected varicose veins of the left leg, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's varicose veins of the left leg have been manifested by persistent edema but not by stasis pigmentation or eczema, or persistent ulceration.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for varicose veins of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 4.21, 4.104, Diagnostic Code 7120 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist 

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2007 and May 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, 16 Vet. App. at 187. 

Furthermore, the June 2007 letter advised the Veteran of the elements of a disability rating and an effective date for his claim.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to additional notice requirements for increased rating claims, the May 2008 VCAA letter was compliant with the recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), issued by the United States Court of Appeals for Veterans Claims (Court).  That is, in this letter, the Veteran was advised of the evidentiary and legal criteria necessary to substantiate a higher rating for his varicose veins.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  In other words, a VCAA notice for an increased rating claim does not have to be individually tailored to each veteran's particular facts, but rather only a generic notice is required.  Regardless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided. 

In short, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.  

With regard to the timing of VCAA notice, in Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim for VA benefits.  18 Vet. App. at 120.  Here, certain VCAA notice was provided after the initial unfavorable October 2007 AOJ decision.  However, courts have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal Circuit Court held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the timing error was cured.  After providing additional VCAA notice, the AOJ (RO) readjudicated the claim in the July 2008 SOC.  So after providing the required notice, the RO reconsidered the claim - including to address any additional evidence received in response to the notice.  So the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  Stated another way, VA's issuance of the SOC following the additional VCAA notice letter cured the timing error.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, private treatment records, and letters from private physicians.  Further, the Veteran has submitted statements in support of his claim.  Moreover, he has been provided two VA examinations. Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A. 

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The claim currently on appeal arises from a claim for an increased rating received by the RO in May 2007.  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when the Veteran's service-connected disability has been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, May 2006) until the VA makes a final decision on the claim.  See Hart, 21 Vet. App. 505.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2). 

The Veteran's varicose veins of the left leg have been rated as 40 percent under Diagnostic Code 7120, 38 C.F.R. § 4.104.

Under Diagnostic Code 7120, varicose veins with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated as 40 percent.  Varicose veins with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, are rated as 60 percent.  Varicose veins with findings of massive board-like edema with constant pain at rest are rated as 100 percent.

A May 2007 VA treatment note reflects complaints of left ankle edema.  Objectively, there was ankle edema but no ulcerations.

June and August 2007 VA treatment notes reflect that examination of the skin was normal on both occasions.

A June 2007 VA examination report reflects complaints of left leg pain, cramping, and swelling with relief on elevating the leg.  Objectively, there was ankle edema and moderate varicosities on the left leg behind the knee and on the posterior left thigh protruding 1 centimeter.  

A May 2009 VA examination report reflects complaints of difficulty walking and standing due to pain and swelling with relief on elevating the leg.  Objectively, there were varicosities on the lateral side of the left thigh and anteriorly along the medial aspect of the leg protruding about 0.5 centimeter.  

Given the above, the Board finds that the Veteran's varicose veins of the left leg have been manifested by persistent edema.  The record fails to show that they have been manifested by stasis pigmentation or eczema.  In this regard, the Veteran has not complained of either of the above and examinations have not revealed either condition.  Further, the June and August 2007 VA treatment notes revealed that the skin was normal.  Even if the record is unclear as to whether his varicose veins have been manifested by stasis pigmentation or eczema, the record clearly shows that they have not been manifested by persistent ulceration, as specifically noted in the May 2007 VA treatment note.  Thus, the Veteran's varicose veins of the left leg do not warrant a higher 60 percent rating at this time.

The Board notes that the Veteran has complained of numbness in the left foot.  However, the record shows that the numbness is due to neuropathy, currently a nonservice-connected disability.  Thus, this symptom will not be considered in the evaluation of his varicose veins of the left leg.  38 C.F.R. § 4.14.  The Board observes that there is no other code under which the Veteran's varicose veins might be entitled to a higher rating than the one currently assigned. 

In conclusion, the preponderance of the evidence is against a disability rating in excess of 40 percent for the Veteran's service-connected varicose veins of the left leg.  38 C.F.R. §§ 4.3, 4.7.  Based upon the guidance of the Court in Hart, 21 Vet. App. at 510, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds that the Veteran's symptoms have remained constant throughout the course of the period on appeal, and, therefore, a staged rating is not warranted. 

Extraschedular Rating 

The rating criteria reasonably describe the Veteran's disability level and symptomatology, such that the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96.

In any event, the evidence does not show any exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  In particular, there is no evidence that the Veteran's varicose veins of the left leg cause interference with his employment.  The Board notes that a September 1989 VA treatment note reflects that he retired in 1987.  However, there is no evidence that the Veteran experienced any impairment of his earning capacity prior to his retirement or during the appeal period currently at issue.  As such, there is no evidence that his disability has resulted in any time lost from work during the appeal period.  Finally, the evidence of record indicates that all of the Veteran's treatment for his varicose veins of the left leg has been on an outpatient basis, with no evidence of inpatient treatment.  Therefore, the evidence of record simply does not warrant an extraschedular rating. 

In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A disability rating in excess of 40 percent for varicose veins of the left leg is denied.


REMAND

With respect to the issue of service connection for peripheral neuropathy of the left leg, the Board finds that further development is required. 

In this case, a remand is required to clarify the medical nexus evidence of record.  Specifically, in June 2007, November 2007, and July 2008 letters, Dr. P. indicated that the neuropathy worsens with the edema from the varicose veins.  In the July 2008 letter, Dr. P. indicated that the peripheral neuropathy appears to be worsening over time.  Although the record contains an adequate opinion from a VA examiner dated in September 2009 as to whether the peripheral neuropathy has been caused by the varicose veins, there is no adequate opinion as to whether it has been aggravated by the varicose veins.  

Thus, an addendum of the September 2009 VA examiner's medical nexus opinion is required as to whether the peripheral neuropathy has been aggravated beyond natural progression by the service-connected varicose veins of the left leg. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the September 2009 VA examiner provide an addendum to her previous opinion, if that physician is still available.  Specifically, the physician should provide a clarification as to the following: 

Is it at least as likely as not that the Veteran's peripheral neuropathy of the left leg has been aggravated beyond natural progression by the service-connected varicose veins of the left leg?  In making this determination, the examiner is to consider Dr. P.'s letters indicating that the edema from varicose veins worsens the neuropathy and that the neuropathy has worsened over time.

If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional information.  

The rationale for all opinions expressed should be provided.  

2.  After completion of the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


